DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office action is responsive to Applicant’s AMENDMENT IN RESPONSE TO NON-FINAL OFFICE ACTION UNDER 37 C.F.R. § 1.111, filed December 15, 2020.  Claims 1 and 3-17 are pending.
Response to Arguments
In view of Applicant’s amendment to the title of the invention (AMENDMENT, page 2), the objection to the title as set forth in the prior Office action dated September 16, 2020, page 2, is withdrawn.
In response to the rejection of claims 1, 4-7, 12, 14, 15 and 17 on the ground of non-statutory obviousness-type double patenting, as set forth in the prior Office action, pages 4-17, Applicant states that a Terminal Disclaimer has been submitted (AMENDMENT, page 11).  However, the Terminal Disclaimer has yet to be received.    
 	Applicant has amended independent claims 1, 15 and 17 to include the limitations of claim 2, which was not subject to the double patenting rejection, and thus the rejection of these claims, along with dependent claims 4-7 and 12, is withdrawn.  However, independent claim 14 was not similarly amended.  The only change to claim 14 is replacing “with” with -- by --, which does not affect the scope of the claim in any way.  Thus, the rejection of claim 14 on the ground of non-statutory obviousness-type double patenting is maintained.
In response to the rejection of claims 1-3, 8, 15 and 17 under 35 U.S.C. 102(a)(1) as set forth in the prior Office action, Applicant has amended claims 1, 15 and 17 to include the limitations of now-canceled claim 2.  Applicant asserts that the cited prior art (Asai) fails to disclose the invention as now recited in the claims.  Specifically, Applicant states (AMENDMENT, pages 12-13): 
 	To show the acquiring feature as originally claimed, the Office relies on paragraphs [0024] and [0058]. And, to show the transmitting feature, the Office relies on paragraph [0087]. Significantly, amended claim 1 calls for “acquiring each device ID ... from respective devices in a plurality of devices” and “transmitting ... the setting information ... to the respective devices”.
 	In contrast, Asai merely discloses a communication between the mobile terminal 50 and one of the multi-function peripherals 10A and 10B shown in Fig. 1. Indeed, Figs. 4A and 4B and paragraphs [0058] and [0087] of Asai discloses that “the terminal program 65 receives a device ID ‘MFP-A’ from the multi-function peripheral 10A.” Asai, paragraph [0058]. “Then, the terminal program 65 transmits execution instruction information to the multi-function peripheral 10A.” Asai, paragraph [0087]. The Office, at page 19, in rejecting original, now-canceled claim 2 alleges “[a]ll limitations applied to multi-function peripheral 10A are inherently applicable to multifunction peripheral 10B when the portable terminal approaches multi-function peripheral 10B.” Even assuming (but not conceding) true, Asai only discloses that the process shown in Figs. 4A and 4B is executed for each multi-function peripheral. Nowhere however does Asai teach, suggest or otherwise disclose that acquiring each device ID from respective devices and transmitting the setting information to the respective devices as called for in claim 1.
 	For at least the foregoing reasons, claim 1 is not anticipated by and patentably distinct from Asai. Claims 3 and 8, which ultimately depend on claim 1, are patentably by virtue of their dependency and further in view of the additional features recited therein. Amended independent claim 15 calls for features substantially the same as the distinguishing features discussed above with respect to claim 1 and is likewise patentably distinct from Asai.
 	Amended independent claim 17 substantially incorporates aspects of previous, now-canceled claim 2 and is patentably distinct from Asai for reasons similar to those discussed with respect to claim 1.

 	Applicant’s argument is not deemed persuasive.  The system illustrated in Fig. 1 of Asai includes multi-function peripherals 10A and 10B.  The configurations of the two multi-function peripherals may be similar (paragraph [0026]), and one of ordinary skill in the art would expect that the two devices with similar configurations would operate in a 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. 10,558,401 (misidentified as 10/558,401 in the prior Office action). Although the claims at issue are not identical, they are not patentably distinct from each other because application claim 14 reads on patent claim 12.
 	The following is a side-by-side comparison between application claim 14 and patent claim 12.
 		 Application						Patent
(Claim 14) A non-transitory computer-readable recording medium storing 


acquiring group ID and setting information;
storing the acquired setting information in the memory;
storing the acquired group ID and the acquired setting information in the memory in association with each other;
receiving device ID from a portable terminal through the network interface, the device ID being acquired through a data acquisition interface of the portable terminal from a device to which the portable terminal approaches, and the device ID being information for identifying the device;
transmitting the group ID to a portable terminal through the network interface, the portable terminal comprising a data acquisition interface configured to acquire device ID from a device identified with the device ID as the portable terminal approaches the device; receiving the device ID from the portable terminal that is a transmission destination of the 

associating the received device ID, the group ID transmitted to the portable terminal that is a transmission source of the device ID and the setting information, and storing the association in the memory; and
transmitting the setting information stored in the memory to the device identified by the device ID stored in the memory.
transmitting the setting information associated with the device ID to the device indicated by the device ID.


 	From the above side-by-side comparison, it is apparent that the limitations of the above application claim 14 are broader in scope compared to corresponding limitations of patent claim 12.  Accordingly, application claim 14 is rejected as not being patentably distinct from corresponding patent claim 12.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 8, 15 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication 2017/0244579 (hereinafter “Asai”).
 	Regarding claim 1, Asai discloses a non-transitory computer-readable recording medium (memory 62 (paragraph [0041])) storing computer-readable instructions (memory stores a terminal program 65 (paragraph [0043])) for a portable terminal (mobile terminal 50 (paragraph [0041])) comprising a network interface (Wi-Fi communication l/F 56 (paragraph [0041])), a data acquisition interface configured to acquire data from a device as the portable terminal approaches the device (NFC communication l/F 55 (paragraph [0041])), and a memory (memory includes WF (workflow) list (paragraph [0044])), the computer-readable instructions, when executed by a processor of the portable terminal (CPU 61 (paragraph [0041])), causing the portable terminal to perform: acquiring setting information (WF list including one or more WF records stored in memory, the WF record including condition information associated with a device ID (paragraph [0044]), the condition information corresponding to setting information (paragraph [0046]); terminal program extracts WF records among WF records included in WF list after receiving connection information from multi-function peripheral in proximity wireless connection through NFC communication (paragraph [0060], [0062])); storing the acquired setting information in the memory (terminal program, in response to reception of user operation, decides a designated WF record, and stores a WF-ID of the designated WF record in the memory (paragraph [0072])); acquiring each device ID through the data acquisition interface from respective devices 
 	Regarding claim 3, Asai discloses wherein the portable terminal has a first mode of acquiring the device ID and a second mode of transmitting the setting information, wherein the acquiring each device ID is performed while the portable terminal is set to the first mode (terminal program 65 receives device ID from multi-function peripheral 10A being in proximity wireless connection through NFC communication l/F (paragraph [0058])), and wherein the acquiring the setting information is performed while the 
 	Regarding claim 8, Asai discloses wherein the portable terminal comprises an input interface and a display (mobile terminal includes a display 53 and an input I/F (paragraph [0041])), wherein the acquiring the setting information includes: controlling the display to display a first screen for receiving the setting information through the input interface (terminal program displays a WF selection screen including WF icons 121 and 122 (icons include setting information (Fig. 8B)), and receives a user operation for the WF selection screen through the input l/F (paragraphs [0071]-[0072])); and receiving the setting information through the input interface in a state where the first screen is displayed (terminal program decides a WF record corresponding to the designated WF icon as a designated WF record (paragraph [0072])), and wherein the transmitting the setting information includes: transmitting the setting information received in the state where the first screen is displayed, after receiving instruction information for instructing execution of transmitting the setting information (terminal program transmits execution instruction information to the multi-function peripheral that is the designated device through the Wi-Fi communication l/F connected by Wi-Fi Direct (paragraph [0087]), 
 	Regarding claim 15, Asai discloses a portable terminal (mobile terminal 50 (paragraph [0041])) comprising: a network interface (Wi-Fi communication l/F 56 (paragraph [0041])); a data acquisition interface configured to acquire data from a device and the portable terminal approaches the device (NFC communication l/F 55 (paragraph [0041])); a memory (memory 62 includes WF (workflow) list (paragraph [0044])); and a controller (CPU 61 (paragraph [0041])) configured to: acquiring setting information (WF list including one or more WF records stored in memory, the WF record including condition information associated with a device ID (paragraph [0044]), the condition information corresponding to setting information (paragraph [0046]); terminal program extracts WF records among WF records included in WF list after receiving connection information from multi-function peripheral in proximity wireless connection through NFC communication (paragraph [0060], [0062])); store the acquired setting information in the memory (terminal program, in response to reception of user operation, decides a designated WF record, and stores a WF-ID of the designated WF record in the memory (paragraph [0072])); acquire each device ID through the data acquisition interface from respective devices in a plurality of devices whenever the portable terminal approaches the respective device, the device ID being information for identifying the respective device (terminal program 65 receives device ID from multi-function peripheral 10A being in proximity wireless connection through NFC communication l/F (paragraph [0058]); system 100 is configured by multi-functional peripherals 10A and 10B (paragraph [0024])); store each of the device IDs acquired 
 	Regarding claim 17, Asai discloses an information processing system comprising: an information processing apparatus (mobile terminal 50 (paragraph [0041])) including a network interface (Wi-Fi communication l/F 56 (paragraph [0041])), a memory (memory 62 includes WF (workflow) list (paragraph [0044])), a display (display 53 (paragraph [0041])) and a controller (CPU 61 (paragraph [0041])); and an IC card including a near-field interface configured to perform near field communication with a device (NFC communication l/F 55 (paragraph [0041]) inherently incorporates non-contact IC chip), wherein the IC card performs near field communication with the device to transmit a command for transmitting a device ID of the device to the information processing apparatus, to the device (terminal program 65 receives device ID from multi-function peripheral 10A being in proximity wireless connection through NFC . 
Allowable Subject Matter
Claim 16 is allowed.
Claims 4-7 and 9-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 14 would be allowable if rewritten or amended to overcome the nonstatutory double patenting rejection set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:   
 	Regarding claim 4, the cited prior art fails to disclose Applicant’s non-transitory computer-readable recording medium according to claim 1, “wherein the computer-readable instructions, when executed by the processor, further cause the portable terminal to perform:  transmitting request information to a plurality of devices connected to a network, through the network interface; storing device ID included in response information received as a response to the request information, as a found device ID, in ”
	Regarding claim 5, the cited prior art fails to disclose Applicant’s non-transitory computer-readable recording medium according to claim 1, “wherein the computer-readable instructions, when executed by the processor, further cause the portable terminal to perform: transmitting request information to a plurality of devices connected to a network, through the network interface; storing, in the memory, device ID included in response information received as a response to the request information, as a found device ID; and controlling the notification unit to output notification information, in a case where it is determined that the found device ID does not coincide with the device ID acquired through the data acquisition interface, determining being executed in a case of receiving instruction information, the instruction information being for instructing execution of transmitting the setting information to the device through the network interface.”
	Regarding claim 6, the cited prior art fails to disclose Applicant’s non-transitory computer-readable recording medium according to claim 1, “wherein the computer-readable instructions, when executed by the processor, further cause the portable terminal to perform: controlling the notification unit to output notification information, in a case where it is determined that the device ID does not coincide with found device ID included in response information, within each device ID acquired through the data acquisition interface, the response information including the found device ID and being 
 	Regarding claim 7, the cited prior art fails to disclose Applicant’s non-transitory computer-readable recording medium according to claim 1, “wherein the computer-readable instructions, when executed by the processor, further cause the portable terminal to perform: transmitting the device ID and the setting information, that are associated with each other, to an information processing apparatus through the network interface.”
 	Regarding claim 9, the cited prior art fails to disclose Applicant’s non-transitory computer-readable recording medium according to claim 8, “wherein the computer-readable instructions, when executed by the processor, further cause the portable terminal to perform: further receiving an input of a number of assignment-expected devices through the input interface in the state where the first screen is displayed; controlling the display to display a second screen for displaying the number of assignment-expected devices; and decrementing the number of assignment-expected devices.”
 	Regarding claim 10, the cited prior art fails to disclose Applicant’s non-transitory computer-readable recording medium according to claim 8, “wherein the computer-readable instructions, when executed by the processor, further cause the portable terminal to perform: “transmitting request information to a plurality of devices connected to a network, through the network interface; receiving response information including device ID, as a response to the request information; storing, in the memory, a number of device IDs included in the received response information, as a number of registration-
 	Regarding claim 11, the cited prior art fails to disclose Applicant’s non-transitory computer-readable recording medium according to claim 8, “wherein the computer-readable instructions, when executed by the processor, further cause the portable terminal to perform: transmitting request information to a plurality of devices connected to a network, through the network interface; receiving response information including device ID, as a response to the request information; storing, in the memory, a number of device IDs included in the received response information, as a number of registration-expected devices; decrementing the number of registration-expected devices to calculate a new number of registration-expected devices; and controlling the display to display the number of registration-expected devices.”
 	Regarding claim 12, the cited prior art fails to disclose Applicant’s non-transitory computer-readable recording medium according to claim 1, “wherein the computer-readable instructions, when executed by the processor, further cause the portable terminal to perform: transmitting request information to a plurality of devices connected to a network, through the network interface; receiving response information including device ID and a type of a function that a device identified with the device ID enables to execute, as a response to the request information; determining whether a type of function indicated by the setting information is included in types of functions indicated by 
 	Regarding claim 13, the cited prior art fails to disclose Applicant’s non-transitory computer-readable recording medium according to claim 1, “wherein the computer-readable instructions, when executed by the processor, further cause the portable terminal to perform: at least one of acquiring a group ID through an input interface of the portable terminal and receiving a group ID through the network interface; storing, in the memory, the acquired or received group ID in association with the acquired setting information; associating the group ID stored in the memory and the device ID acquired through the data acquisition interface; and transmitting the setting information associated with the group ID stored in the memory to the device associated with the group ID stored in the memory, through the network interface.”
 	Regarding claim 14, the cited prior art fails to disclose Applicant’s non-transitory computer-readable recording medium, causing an information processing apparatus to perform: “acquiring setting information; storing the acquired setting information in the memory; receiving device ID from a portable terminal through the network interface, the device ID being acquired through a data acquisition interface of the portable terminal from a device to which the portable terminal approaches, and the device ID being information for identifying the device; storing the received device ID in the memory; and transmitting the setting information stored in the memory to the device identified 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

  
  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS D LEE whose telephone number is (571)272-7436.  The examiner can normally be reached on Mon-Fri 8AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571-272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.